DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 4/16/2021 has been entered. Amended Claims 1 and 2 have been noted in addition to new Claim 5. The amendment has overcome the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejection have been withdrawn accordingly. Claims 1-5 are currently pending.   

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dang (US 5,881,551) in view of Schmidt (US 1,999,982).
	Regarding Claim 1, Dang teaches of a water-tube package boiler (110) (see Fig. 1) comprising: 
	an upper cylindrical drum (14); 

	a radiant portion (120) having a combustion chamber (central region of section (120) that burners (144) fire into), defined by a set of membrane tubes (22) and said upper drum and lower drum (see at least Col. 3 and Fig. 1), wherein a combustion reaction takes place in the combustion chamber (see at least Col. 3 and Fig. 1); and
	a convection portion (section comprising tubes (118) that extend from inlet (114) to wall (152) as shown in Fig. 1), lying outside of said radiant portion, having a plurality of water-tubes (118) connecting said upper drum and lower drum (see at least Col. 3 and Figs. 1, 3), said convection portion being bordered, on one side, by said set of membrane tubes (see at least Fig. 1).
	Dang fails to explicitly teach of at least one additional water-tube situated within the combustion chamber of the radiant portion that connects said lower drum and said upper drum and that has a heating surface which “essentially extends around the entire circumference of the water-tube along the full length of the tube”. Note that the limitation “essentially extends around the entire circumference” is being interpreted as the heating surface extending at least the majority of the way around the circumference.
	Schmidt discloses a relatable boiler (see Fig. 1) that comprises an upper cylindrical drum (18), a lower cylindrical drum (19) and a radiant portion (portion that comprises element (83) and combustion chamber (28)) (see Fig. 2) adjacent to a partition panel (35) that has a combustion chamber (28) defined by water-tubes (46) wherein a combustion reaction takes place (see at least Col. 4 lines 22-60 and Figs. 1, 2). Schmidt also teaches of at least one additional water-tube (45) situated within the combustion chamber of the radiant portion that connects said lower drum and said upper drum (see Fig. 1) and that has a heating surface (the outer surface of the tube) that extends around the entire circumference of 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the boiler taught by Dang by implementing at least one additional water-tube situated within the combustion chamber of the radiant portion that connects said lower drum and said upper drum and that has a heating surface which extends around the entire circumference of the water-tube along the full length of the tube as taught by Schmidt. Doing so would have provided means for capturing additional radiant heat within the combustion chamber. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Dang teaches of a water-tube package boiler (110) (see Fig. 1) comprising: 
	a housing (the rectangular shaped housing of boiler (110) as shown in Fig. 1) having two side walls (the left side wall of the housing with respect to Fig. 3 and the right side wall of the housing with respect to Fig. 3)
	an upper cylindrical drum (14) positioned within said housing (see Fig. 3); 
	a lower cylindrical drum (16) positioned within said housing (see at least Cols. 3-5 and Figs. 1-3 and note that Fig. 1 is a modified version of Figs. 2/3 and that the system in Fig. 1 still comprises the drums (14/16) and other structure of Figs. 2 and 3); 
	a first water-tube array comprising a first set and a second set of water-tubes (12, 22) connecting said upper drum and said lower drum (see at least Col. 3 and Figs. 1, 3); said first array 
	a second water-tube array (array of tubes (118) that extend from inlet (114) to wall (152) as shown in Fig. 1) positioned at a location outside said combustion chamber (see Fig. 1) and connecting said upper drum and said lower drum (see at least Col. 3 and Figs. 1, 3); said second water-tube array not being directly exposed to gas within said combustion chamber (see at least Col. 3 and Figs. 1, 3). 
	Dang fails to explicitly teach of a third water-tube array wholly disposed within said combustion chamber that connects said upper drum and said lower drum. However, such configuration is known in the art. 
	Schmidt discloses a relatable boiler (see Fig. 1) that comprises an upper cylindrical drum (18), a lower cylindrical drum (19) and a radiant portion (portion that comprises element (83) and combustion chamber (28)) (see Fig. 2) adjacent to a partition panel (35) that has a combustion chamber (28) defined by an array of water-tubes (46) wherein a combustion reaction takes place (see at least Col. 4 lines 24-60 and Figs. 1, 2). Schmidt also teaches of an additional water-tube array (array of tubes (45)) wholly disposed within said combustion chamber that connects said upper drum and said lower drum (see at least Col. 4 lines 22-60 and Fig. 1). Schmidt teaches that it is advantageous to wholly dispose the additional water-tube array (array of tubes (45)) within said combustion chamber because the additional water-tube array captures “radiant heat of the burning fuel” which increases the total amount of heat exchange within the boiler (see at least Col. 7 lines 7-25 and Fig. 1).	
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the boiler taught by Dang by implementing an additional water-tube array wholly within the combustion chamber that connects said lower drum and said upper drum as taught by Schmidt. Doing so would have provided means for capturing additional radiant heat within the combustion chamber. Note that the boiler taught by Dang already comprises a first and second array 

	Regarding Claim 5, Dang also teaches that said upper and lower drums are positioned adjacent to opposite sidewalls of said boiler (the left and right sidewalls of the boiler as shown in Fig. 3) (see at least Figs. 1 and 3 and the rejection for Claim 2). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dang and Schmidt further in view of English (US 6,901,887 B2).
	Regarding Claim 3, Dang and Scmidt teach the boiler of Claim 2 (see rejection for Claim 2) but fail to explicitly teach that said first tube array comprises radiant water-tubes that are connected to one another by welded steel fins. However, such configuration is known in the art. 
English discloses a relatable package water tube boiler (10) (see Fig. 1). The boiler comprises a first water-tube array (24) connecting an upper drum (22) and a lower drum (20) wherein said first array circumscribes a combustion chamber (36) (see at least Col. 4 lines 13-67 and Fig. ). English teaches that the first tube array (24) comprises radiant water-tubes that are connected to one another by welded steel fins (30) and teaches that such arrangement is advantageous because it effectively forms a membrane division wall that contains combustion and separates the radiant section from the convection section. Moreover, the addition of fins enhances heat transfer (see at least Col. 4 lines 13-67 and Fig.).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined boiler taught by Dang and Schmidt by configuring said first tube array to comprise radiant water-tubes that are connected to one another by welded steel fins based on the teachings of English. Doing so would have effectively formed a 

	Regarding Claim 4, Schmidt also teaches that the water-tubes of said third tube array (45) are situated proximate to the first tube array (46) (see at least Figs. 1 and 2 and the rejection for Claim 2 above)).

Response to Arguments
The arguments filed 4/16/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lasker (US 1,919,521) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/11/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762